Title: From Thomas Jefferson to Albert Gallatin, 15 December 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Th:J. to mr Gallatin 
                     
                     Dec. 15. 05
                     
                  
                  I return you the papers respecting the Sandy hook business which I am content should be closed on the terms already proposed by you. it is well that a government should feel no temper towards a rascally individual, or the present case would justify a high degree of indignation against mr Hartshorne.
               